DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/17/22, for application number 16/706,591 has been received and entered into record.  Claims 1 and 12 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al., US PGPub 2016/0321662, in view of Andrews et al., US PGPUB 2014/0075169.
Regarding Claim 1, Arnold discloses a method for programming a programmable logic device (PLD) [Fig. 5], the method comprising: 
prior to performing, by the PLD, any read operation on a boot image stored on a non-volatile memory after power on of the PLD, performing, by the PLD, a first read operation on a non-volatile memory to obtain a first value, wherein the boot image comprises configuration data for programming the PLD [flash storage 110 stores non-volatile image that is to be loaded at power-on time; when cryptography card powers on, card root key is loaded at step 500; image is validated with root key at step 502; FPGA image is a base FPGA image which also contains customer specific content, Fig. 5; par 25, ll. 3-7; par 20, ll. 4-6, 12]; and
comparing, by the PLD, the first value to a first predetermined value to obtain a first comparison result [image is validated with root key at step 502, par 25, ll. 4-7]; 
determining, by the PLD, whether the boot image stored on the non-volatile memory is to be read based at least on the first comparison result [once validated at step 502, FPGA image is loaded in step 504].
However, Arnold does not explicitly teach performing, by the PLD, based on the determining, a second read operation on the boot image to obtain the configuration data; and programming, by the PLD, configuration memory cells of the programmable logic device based at least on the configuration data.
In the analogous art of electronic device booting, Andrews also discloses determining, by the PLD, whether a boot image stored on the non-volatile memory is to be read based at least on the first comparison result, and teaches performing, by the PLD, based on the determining, a second read operation on the boot image to obtain configuration data [if authenticated, then a firmware image stored on the host device is sent to the accessory, which then stores and subsequently reads the firmware image as part of the accessory boot process (the image must be read in order to be transmitted to the accessory), steps 408 through 416; accessory being an programmable logic device, as when an accessory is turned on or initially receives power, the accessory may execute a boot sequence to load accessory software that the accessory uses to interoperate with a computing device, Fig. 4; par 72, ll. 1-4; par 3, l. 8-11]; and programming, by the PLD, configuration memory cells of the programmable logic device based at least on the configuration data [prior to receiving the accessory firmware image from the host device, neither the non-volatile memory nor the any other memory (e.g., random access memory) of the accessory has a preloaded accessory firmware image that the accessory can use to boot itself; the accessory may boot using an accessory firmware image that a host device sends to the accessory upon authenticating the accessory; that is, the memory of the accessory (the PLD) is programmed based on the firmware (configuration data), par 7, ll. 4-11].
It would have been obvious to one of ordinary skill in the art, having the teachings of Arnold and Andrews before him before the effective filing date of the claimed invention, to incorporate the comparison process as taught by Andrews into the method as disclosed by Arnold, to eliminate software incompatibility by ensuring accessories are updated and compatible [Andrews, par 5].
Regarding Claim 2, Arnold and Andrews disclose the method of Claim 1.  However, neither Arnold nor Andrews explicitly teaches wherein the first predetermined value comprises a value associated with the serial flash discoverable parameters (SFDP) standard.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, use of the SFDP standard as the type of standard associated with the values is simply a design choice, and performs the same function of configuration settings as other protocols.
Regarding Claim 4, Arnold and Andrews disclose the method of Claim 1.  Arnold further discloses initiating power on of the PLD during power on of a device that includes the non-volatile memory, wherein the first read operation is performed by the PLD immediately after power on of the PLD is complete [FPGA 106 resides on cryptography card 100, and is powered on along with the remainder of the cryptography card; when cryptography card powers on, card root key is loaded at step 500, par 25, ll. 3-4; Fig. 5].
Regarding Claim 10, Arnold and Andrews disclose the method of Claim 1.  Andrews further discloses the configuration memory cells are associated with at least a portion of the PLD [memory NVM 282, main mem 283, Fig. 2]; and the method further comprises providing at least one wakeup signal to wake up functionality associated with the PLD [at step 516, the accessory establishes an OS and is used to manage the components of the accessory and its functions; at step 518 the accessory loads application programs to use to perform functions of the accessory; the OS sends signals to the various components and functions as well as loads the programs to perform the functions of the accessory (i.e. wakes these functionalities up), Fig. 5; par 80, ll. 8-16].
Regarding Claim 12, Arnold discloses prior to performing any read operation on a boot image stored on a non-volatile memory after power on of the PLD, perform a first read operation on the non-volatile memory to obtain a first value, wherein the boot image comprises configuration data for programming the PLD [flash storage 110 stores non-volatile image that is to be loaded at power-on time; when cryptography card powers on, card root key is loaded at step 500; image is validated with root key at step 502; FPGA image is a base FPGA image which also contains customer specific content, Fig. 5; par 25, ll. 3-7; par 20, ll. 4-6, 12]; 
compare the first value to a first predetermined value to obtain a first comparison result [image is validated with root key at step 502, par 25, ll. 4-7]; and
determine whether a boot image stored on the non-volatile memory is to be read based at least on the first comparison result [once validated at step 502, FPGA image is loaded in step 504].
However, Arnold does not explicitly teach perform, based on determining whether the boot image is to be read, a second read operation on the boot image to obtain the configuration data; and program configuration memory cells of the programmable logic device based at least on the configuration data.
In the analogous art of electronic device booting, Andrews discloses a programmable logic device (PLD) [accessory being a programmable logic device, as when an accessory is turned on or initially receives power, the accessory may execute a boot sequence to load accessory software that the accessory uses to interoperate with a computing device, par 3, l. 8-11].  
Andrews further teaches an array of configuration memory cells [memory NVM 282, main mem 283, Fig. 2], and a processor [MCU 281]; determining whether a boot image stored on the non-volatile memory is to be read based at least on the first comparison result; performing, based on the determining, a second read operation on the boot image to obtain configuration data associated with programming of a programmable logic device [if authenticated, then a firmware image stored on the host device is sent to the accessory, which then stores and subsequently reads the firmware image as part of the accessory boot process (the image must be read in order to be transmitted to the accessory), steps 408 through 416; accessory being an programmable logic device, as when an accessory is turned on or initially receives power, the accessory may execute a boot sequence to load accessory software that the accessory uses to interoperate with a computing device, Fig. 4; par 72, ll. 1-4; par 3, l. 8-11]; and programming configuration memory cells of the programmable logic device based at least on the configuration data [prior to receiving the accessory firmware image from the host device, neither the non-volatile memory nor the any other memory (e.g., random access memory) of the accessory has a preloaded accessory firmware image that the accessory can use to boot itself; the accessory may boot using an accessory firmware image that a host device sends to the accessory upon authenticating the accessory; that is, the memory of the accessory (the PLD) is programmed based on the firmware (configuration data), par 7, ll. 4-11].
It would have been obvious to one of ordinary skill in the art, having the teachings of Arnold and Andrews before him before the effective filing date of the claimed invention, to incorporate the comparison process as taught by Andrews into the method as disclosed by Arnold, to eliminate software incompatibility by ensuring accessories are updated and compatible [Andrews, par 5].
Regarding Claim 19, Arnold and Andrews disclose the PLD of Claim 12.  Claim 19 repeats the same limitations as recited in Claim 10, and thus is rejected accordingly.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold and Andrews, and further in view of Oh, US Pat. No. 5,790,468.
Regarding Claim 3, Arnold and Andrews disclose the method of Claim 1.  However, Arnold and Andrews do not explicitly teach wherein the first predetermined value is stored at a predetermined address of the non-volatile memory.
In the analogous art of accessing and comparing data stored in memory, Oh teaches a value stored at a predetermined address of the non-volatile memory [internal bank select address for the test of the counter has a predetermined state (i.e. value) in a test mode to correspond to an external bank select address, col. 3, ll. 9-13].
It would have been obvious to one of ordinary skill in the art, having the teachings of Arnold, Andrews, and Oh before him before the effective filing date of the claimed invention, to incorporate the memory storage as taught by Oh into the method as disclosed by Arnold and Andrews, to allow for the data comparison process to proceed immediately without the need for additional steps [col. 3, ll. 12-13].
Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold and Andrews, and further in view of Barkelew et al., US PGPUB 2015/0356299.
Regarding Claim 5, Arnold and Andrews disclose the method of Claim 1.  However, while Arnold discloses performing a read operation on the non-volatile memory to obtain a value prior to performing any read operation on the boot image after power on of the PLD [validating the FPGA image with the root key, which involves obtaining a value with which to compare against the key, step 502, Fig. 5], Arnold and Andrews do not explicitly teach performing a third read operation on the non-volatile memory to obtain a second value; and comparing the second value to the first predetermined value to obtain a second comparison result, wherein the determining whether the boot image is to be read is further based on the second comparison result.
In the analogous art of booting an electronic device, Barkelew teaches performing a third read operation on the non-volatile memory to obtain a second value; and comparing the second value to the first predetermined value to obtain a second comparison result, wherein the determining whether the boot image is to be read is further based on the second comparison result [a hash operation is performed on a first value in a platform configuration register (PCR) and compared by the BIOS to an expected value; a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed; PCR residing within a trusted platform module (TPM), and if the value does not match, the boot process does not proceed, as access to the data is denied, Fig. 2, 4; par 17, ll. 9-11, 20-23, 28-36].
It would have been obvious to one of ordinary skill in the art, having the teachings of Arnold, Andrews, and Barkelew before him before the effective filing date of the claimed invention, to incorporate the additional comparisons as taught by Barkelew into the method as disclosed by Arnold and Andrews, to ensure device security by booting after verifying data authenticity through multiple verification steps [Barkelew, par 3].
Regarding Claim 6, Arnold, Andrews, and Barkelew disclose the method of Claim 5.  Barkelew further discloses wherein the first read operation and the third read operation are consecutive read operations [a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed (i.e. second value from a PCR, which resides in the TPM), Fig. 2, 4; par 17, ll. 9-11, 20-23, 28-36].
However, neither Arnold, Andrews, nor Barkelew disclose the read operations performed on the same portion of the non-volatile memory.  Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the location of the read operation, whether on the same portion or different portion of the non-volatile memory, appears to simply be a design choice, and performs the same function regardless.
Regarding Claim 7, Arnold and Andrews disclose the method of Claim 1.  However, Arnold and Andrews do not explicitly teach wherein the boot image is determined to be read when a value obtained from each of at least a number of consecutive read operations on the non-volatile memory matches the first predetermined value.
In the analogous art of booting an electronic device, Barkelew teaches wherein the boot image is determined to be read when a value obtained from each of at least a number of consecutive read operations on the non-volatile memory matches the first predetermined value [a hash operation is performed on a first value in a platform configuration register (PCR) and compared by the BIOS to an expected value; subsequent to the first time period (when the first comparison is performed) a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed; PCR residing within a trusted platform module (TPM), and if the value does not match, the boot process is not completed, as access to the data is denied, Fig. 2, 4; par 17, ll. 9-11, 20-23, 28-36].
It would have been obvious to one of ordinary skill in the art, having the teachings of Arnold, Andrews, and Barkelew before him before the effective filing date of the claimed invention, to incorporate the additional comparisons as taught by Barkelew into the method as disclosed by Arnold and Andrews, to ensure device security by booting after verifying data authenticity through multiple verification steps [Barkelew, par 3].
Regarding Claim 8, Arnold and Andrews disclose the method of Claim 1.  However, Arnold and Andrews do not explicitly teach wherein the first read operation is performed on a first portion of the non-volatile memory, the method further comprising: performing a third read operation on a second portion of the non-volatile memory to obtain a second value, wherein the second portion is different from the first portion; and comparing the second value to a second predetermined value to obtain a second comparison result, wherein the determining is further based on the second comparison result.
In the analogous art of booting an electronic device, Barkelew teaches wherein the first read operation is performed on a first portion of the non-volatile memory, the method further comprising: performing a third read operation to obtain a second value; and comparing the second value to a second predetermined value to obtain a second comparison result, wherein the determining is further based on the second comparison result [a hash operation is performed on a first value in a platform configuration register (PCR) and compared by the BIOS to an expected value; a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed; a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed, Fig. 2, 4; par 17, ll. 9-11, 20-23, 28-36].
It would have been obvious to one of ordinary skill in the art, having the teachings of Arnold, Andrews, and Barkelew before him before the effective filing date of the claimed invention, to incorporate the additional comparisons as taught by Barkelew into the method as disclosed by Arnold and Andrews, to ensure device security by booting after verifying data authenticity through multiple verification steps [Barkelew, par 3].
However, neither Arnold, Andrews, nor Barkelew disclose the read operations performed on the same portion of the non-volatile memory.  Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the location of the read operation, whether on the same portion or different portion of the non-volatile memory, appears to simply be a design choice, and performs the same function regardless.
Regarding Claim 9, Arnold, Andrews, and Barkelew disclose the method of Claim 8.  Barkelew further discloses wherein the first read operation and the third read operation are consecutive read operations on the non-volatile memory [a hash operation is performed on a first value in a platform configuration register (PCR) and compared by the BIOS to an expected value; subsequent to the first time period (when the first comparison is performed) a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed; PCR residing within a trusted platform module (TPM), and if the value does not match, the boot process is not completed, as access to the data is denied, Fig. 2, 4; par 17, ll. 9-11, 20-23, 28-36].
Regarding Claim 11, Arnold, Andrews, and Barkelew disclose the method of Claim 1.  Andrews further discloses wherein the programming comprises: programming a first portion of the PLD with a first portion of the configuration data [if authenticated, then a firmware image stored on the host device is sent to the accessory, which then stores and subsequently reads the firmware image as part of the accessory boot process, steps 408 through 416, Fig. 4; par 72, ll. 1-4]; 30programming a second portion of the PLD with a second portion of the configuration data [accessory loads application programs; different programs would necessarily be stored (i.e. programmed) into different portions, Fig. 5; par 80, ll. 13-17];-47-LS17-021 USDocket No. 70047.426US01 the method further comprises providing a first wakeup signal to wake up functionality associated with the first portion of the PLD [at step 516, the accessory establishes an OS and is used to manage the components of the accessory and its functions; at step 518 the accessory loads application programs to use to perform functions of the accessory; the OS sends signals to the various components and functions as well as loads the programs to perform the functions of the accessory (i.e. wakes these functionalities up), Fig. 5; par 80, ll. 8-18 ; and providing a second wakeup signal to wake up functionality associated with the second portion of the PLD [different programs would all be woken up as part of step 518].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold and Andrews, and further in view of Booth et al., US Pat. No. 7,424,398.
Regarding Claim 13, Arnold and Andrews disclose the PLD of Claim 12.  
However, the combination of references does not explicitly teach wherein the first predetermined value comprises a value associated with the serial flash discoverable parameters (SFDP) standard and/or stored at a predetermined address of the non-volatile memory, wherein processing circuit is further configured to initiate power on of the PLD, and wherein the processing circuit is configured to perform the first read operation immediately after power on of the PLD is complete.
In the analogous art of booting validation, Booth teaches wherein the processing circuit is further configured to initiate power on of the PLD [controller 110 contains boot validation device 250 and CPU 220, which are responsible for powering on the device once the power on signal is received at 420, Fig. 4], and wherein the processing circuit is configured to perform the first read operation immediately after power on of the PLD is complete [process takes place after power on 420, Fig. 4, 5].
It would have been obvious to one of ordinary skill in the art, having the teachings of Arnold, Andrews, and Booth before him before the effective filing date of the claimed invention, to incorporate the booting as taught by Booth into the PLD as disclosed by Arnold and Andrews, to provide secure booting [Booth, col. 1, ll. 24-28].
While Arnold, Andrews, and Booth do not explicitly teach wherein the first predetermined value comprises a value associated with the serial flash discoverable parameters (SFDP) standard and/or stored at a predetermined address of the non-volatile memory,  Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, use of the SFDP standard as the type of standard associated with the values is simply a design choice, and performs the same function of configuration settings as other protocols.
Claims 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold and Andrews, and further in view of Barkelew.
Regarding Claim 14, Arnold and Andrews disclose the PLD of Claim 12.  However, Arnold and Andrews do not explicitly teach performing a third read operation on the non-volatile memory to obtain a second value; and comparing the second value to the first predetermined value to obtain a second comparison result, wherein the determining whether the boot image is to be read is further based on the second comparison result.
In the analogous art of booting an electronic device, Barkelew teaches performing a third read operation on the non-volatile memory to obtain a second value; and comparing the second value to the first predetermined value to obtain a second comparison result, wherein the determining whether the boot image is to be read is further based on the second comparison result [a hash operation is performed on a first value in a platform configuration register (PCR) and compared by the BIOS to an expected value; a hash operation is performed on a second value in a PCR and compared by the BIOS to an expected value to determine whether authorized code has been executed; PCR residing within a trusted platform module (TPM), and if the value does not match, the boot process does not proceed, as access to the data is denied, Fig. 2, 4; par 17, ll. 9-11, 20-23, 28-36].
It would have been obvious to one of ordinary skill in the art, having the teachings of Arnold, Andrews, and Barkelew before him before the effective filing date of the claimed invention, to incorporate the additional comparisons as taught by Barkelew into the method as disclosed by Arnold and Andrews, to ensure device security by booting after verifying data authenticity through multiple verification steps [Barkelew, par 3].
Regarding Claims 15-18 and 20, Arnold and Andrews disclose the PLD of Claim 12.  Claims 16-18 and 20 repeat the same limitations as recited in Claims 6-9 and 11, respectively, and thus are rejected accordingly.

Response to Arguments
Applicant’s arguments filed 06/17/22 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186